Detailed Action
The following Final Action is in response to the correspondence dated 06 July 2021.  Applicant amended claims 1, 12, and 20.  No claims were added or cancelled. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
The 35 USC § 101 rejection of claims 1-20 is not withdrawn in light of Applicants’ amendments.  Applicant argues that including the amended recitation directed to a display of information cannot be practically performed in the human mind. (Remarks, 11-12).  The examiner respectfully submits that the display of information is considered an additional element, and not part of the recited abstract idea. The recited abstract idea remains unchanged by the amendments. The applicant further argues that the amended limitation integrate the abstract idea into a practical application, citing to Example 45 (Remarks, 12 – 15). The examiner respectfully submits that Example 45 is not analogous to the instant claims as there is a distinct automated operation of opening a mold based on the recited abstract idea. In the instant claims, the element effected based on the recited abstract idea is merely a display of information. That the display of information may improve efficiency of a worker renders the claims directed to a business solution to a business problem of improving worker efficiencies. The claims do not provide an improvement to computing technology or any other technical field. The applicant further argues that the claims recited significantly more than the abstract idea (Remarks 15 – 17). The examiner respectfully submits that augmented reality systems for projecting or overlaying work information on a work area were entirely well-understood, routine, and conventional before the time of the invention as evidenced by Maggiore (US 2013/0278635), Lin et al. (2018/0253876), and Kritzler et al. (US 2019/0026930).  
Regarding the rejections under 35 USC 103, updated rejections are provided below in light of the amendments directed to an augmented reality display functionality.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
First, the claims 1, 12, and 20 recite, generating a plurality of work segments including on or more work elements out of a plurality of work elements classified based on any one or a plurality of attributes of a work object, a work position, the location of the work object, a part to be used, or a tool to be used.  This involves a step that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting processing circuitry configured to perform the function, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for this language, the claim encompasses a user constructing the work segments and work elements by simply labeling the segments and elements as such mentally, on paper, or via input into a computer. The mere nominal recitation of a generic storage device does not take the claim limitation out of the mental processes grouping.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as a memory, processing circuitry, and a display control unit, wherein the display is configured to superimpose the segment display information on a work area representation.  Each of these components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a computer component programmed to perform the function. The claimed configuration of the display may be accomplished by providing transparent sheets with segment information printed on them to overlay on a drawing of the work area, or may merely add the segment display information to an existing computer display of the work area. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the routing and communicating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The use of a display control in its usual and customary way to display the results of an abstract idea is insignificant extra-solution activity. On its face, the specification asserts that the functional components are not performed by a general-purpose computer but by dedicated hardware, e.g., ASIC or FPGA, a plurality of distributed processors (Specification, pp. 5-6, or [0036], published).  Despite this statement, on the merits, the specification describes a purely functional use of the computing device as merely a tool to perform the concept. This is evidenced by the fact that the configuration of the computing device is mainly described as not-generic rather than providing a substantive, fleshed-out description. Augmented reality systems for projecting or overlaying work information on a work area were entirely well-understood, routine, and conventional before the time of the invention as evidenced by Maggiore (US 2013/0278635), Lin et al. (2018/0253876), and Kritzler et al. (US 2019/0026930).   Accordingly, the claims are not patent eligible.  The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 12-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skopal (US 2006/0206370) in view of Watanabe et al. (JP 6190341 B2) and Maggiore (US 2013/0278635).
Concerning claims 1, 12 and 20, Skopal discloses a work support device, method and computer program product comprising: 
a memory; and processing circuitry configured to 
a function of generating a plurality of work segments each including 
one or more work elements out of a plurality of work elements corresponding to works in a work area on a product where the individual works for the product are performed, the plurality of work elements being classified into the plurality of work segments based on any one or a plurality of attributes of a work object, a work position, a part to be used, or a tool to be used (Skopal, [25], providing a worker user a task list in real time during the course of a project or session; also, [27], i.e., work packet, [35], classified by resource; ¶56-57, workpacket includes identifiers for each of the categories of information in a workpacket, such as a piece of equipment, schematics, location, maps, etc. ¶53-57.  Additionally, work includes information including the scope of work, the work location and other details related to performance); and 
Skopal does not explicitly disclose however Watanabe discloses a display control unit configured to control display of segment display information corresponding to the work segments (Watanabe, ¶22, UI control unit and ¶27-28, describing the business/work information displayed in classified manner).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the classified display of Watanabe to the system in Skopal.  One of ordinary skill in the art would have been motivated to do so for the benefit of automating the project manager’s task of characterizing the project data within the recorded files.
Skopal fails to expressly disclose wherein the display control unit is configured to control display of the segment display information so as to superimpose the segment display information on any one of a drawing of the work area, and the work area.
However, a “drawing of the work area” may be a display of a work area on a computer screen, with the additional work segment information such as labels and tags similar to Skopal updating the display based on newly received data, or superimposing the information over the work area, as disclosed by Maggiore (FIG. 27 – 31). Maggiore expressly teaches projecting over the work area information for performing work and tracking worker progress to update the projected work area as needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the projection display technology of Maggiore in the work packet presentation process of Skopal for the well-known and predictable advantage of improving worker visibility to work requirements.
Concerning claims 2 and 13, Skopal does not disclose however Watanabe discloses the device according to claim 1, wherein the processing circuitry is further configured to function as: a label assigning unit configured to assign labels to the respective work segments, wherein the display control unit performs control so as to display the segment display information that makes difference between the labels recognizable (Watanabe, [0010-11], generating unit for generating data in which each description included in the document data is replaced with the identification information by assigning common identification information for each of the description groups corresponding to and associated with any of the 2 descriptions and operating to discriminate the difference between the work elements).  
Concerning claims 3 and 14, Skopal in view of Watanabe discloses the device, wherein the label assigning unit determines similarity between the work segments based on the attributes of the work elements included in the work segments and assigns a common label to similar work segments (Watanabe, [10], i.e., assigning a common identification). 
Concerning claims 4 and 15, Skopal in view of Watanabe discloses the device, wherein the work segment generating unit classifies the work elements based on at least the work object out of the attributes to generate the work segments, and the label assigning unit determines, among the generated work segments, the work segments at least the work object of which is similar to be the similar work segments, and assigns the common label to the similar work segments (Watanabe, [18], i.e., classifies the set of business records based on the similarity of the description content). 
Concerning claims 7 and 18, Skopal discloses device, wherein the processing circuitry is further configured to function as: an attribute specification receiving unit configured to receive an operation of specifying at least one of the attributes, wherein the work segment generating unit classifies the work elements based on the specified attributes to generate the work segments (Skopal, [53], i.e., receiving various attributes of the project).

Claims 5, 6, 8-11, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Skopal, Watanabe, and Maggiore as applied to claim 2-4 and 13-15 above, and further in view of Asano (JP 2009-289112 A).
Concerning claims 5 and 16, Skopal in view of Watanabe disclose the device, wherein the work segment generating unit classifies the work elements based on the work object and the part to be used or the tool to be used, out of one attributes to generate the work segments (Skopal, [27], may include one or more sections, such as a work order detailing the service individual's assigned tasks, and a list of tools, documentation, software, equipment, scheduling, address, and contact information).  Skopal in view of Watanabe do not disclose however Asano discloses the label assigning unit determines, among the generated work segments, the work segments the work object of which is similar and having the same part to be used or the same tool to be used to be the similar work segments and assigns the common label to the similar work segments (Asano, [0009], i.e. the tool identifier determines that a tool being used to perform the operation matches the tool needed to complete the operation).
It would have been obvious to one of ordinary skill in the art at the time of filing to have a tool identifier that is capable of identifying the same or similar tool as in Asano in the system executing the method of Skopal in view of Watanabe with the motivation of offering assistance to workers in completing a technical task.  This aspect is suggested by Skopal and Watanabe which both discuss including an equipment list of the tools and equipment in the Workpacket that the worker will need to complete the task.
Concerning claims 6 and 17, Skopal in view of Watanabe discloses the device, wherein the work segment generating unit classifies the work elements based on at least the work position out of the attributes to generate the work segments, and the label assigning unit determines, among the generated work segments, the work segments having at least the same part to be used or the same tool to be used to be the similar work segments and assigns the common label to the similar work segments (Asano, [0003], i.e., position detector used view work area; [0009], i.e. the tool identifier determines that a tool being used to perform the operation matches the tool needed to complete the operation).. 
Concerning claims 8 and 19 , Skopal in view of Watanabe do not disclose however Asano discloses the device, wherein the display control unit changes display of the segment display information corresponding to the work segments depending on a state of the work segments (Asano, [31], the operation result information includes state information of a work target such as whether completed). 
Concerning claim 9, Skopal in view of Watanabe do not disclose however Asano discloses the device according to claim 8, wherein when work for any one of the work segments is completed, the display control unit changes display of the segment display information corresponding to another work segment that is similar to or positioned near the work segment for which the work is completed so as to highlight the another work segment (Asano, [31-32], e.g., once torque of wrench operation is at 10, the state indicates the combination of two parts into one and determines whether the work is complete, if not it keeps going). 
Concerning claim 10, Skopal in view of Watanabe do not disclose however Asano discloses the device according to claim 8, wherein the processing circuitry is further configured to function as: an image-capturing unit configured to take an image of a work area including a worker or an image of a partial area in the work area to which the worker pays attention (Asano, [0003], the position detector 5003 attached to the user identifies the line-of-sight direction of the observer, and the workstation 5004 generates information through the projector 5002 in accordance with the line-of-sight direction. On the half mirror 5001, it is displayed superimposed on the scene of the real space viewed by the observer. In FIG. 20, a real space image captured by the double-sided mirror 5011 is captured by a camera 5012 disposed at a position conjugate with the observer's eye. Similarly to FIG. 19, the observer's line-of-sight direction is identified by the position detector 5003 attached to the observer, and the workstation 5004 superimposes information on the scene image acquired by the camera 5012 in accordance with this line-of-sight direction); and 
an estimating unit configured to estimate a work segment for which work is performed by the worker out of the work segments and the state of the work segment based on the image taken by the image-capturing unit, wherein the display control unit changes display of the segment display information corresponding to the work segment depending on the state of the work segment estimated by the estimating unit (Asano, [0002], i.e., comparison means for comparing work assumed to be done with the work actually done). 

Concerning claim 11, Skopal in view of Watanabe do not disclose however Asano discloses the device, wherein the estimating unit estimates whether the worker is performing work based on the image taken by the image-capturing unit, and the display control unit changes display of the segment display information depending on whether the worker is performing work (Asano, [27-31], current work ID info storage unit holds information about work being performed and the imaging unit captures image; [31], operation result information acquisition part acquires work result information indicating the state of the work target). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624